DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 33, 38 and 41-45 is withdrawn in view of the rejections that follow.
However, all of claims 33-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, in the manner set forth in this Office action.
Election/Restrictions
Withdrawn claims 46-56 are drawn to an independent or distinct invention and do no depend on all limitations of pending examined claims. Claims 46-56 will therefore not be subject to rejoinder and should be cancelled.
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed March 7, 2022, with respect to objection of claims 34 and 38 have been fully considered and are persuasive.  The objection of claims 34 and 38 have been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed March 7, 2022, with respect to rejection of claims 34-37, 39 and 40 under 35 U.S.C. 112, second paragraph, have been fully considered.  The rejections set forth in paragraphs 9-12 of the previous final office action are overcome by the amendments thereto and are withdrawn. However, the filed amendment and remarks in insufficient for overcoming the rejections set forth in paragraphs 7 and 8 of the previous Office action.
In particular, contrary to Applicant’s remarks, the rejection is not based on the specification failing to set forth how a spring may be relaxed to provide flexion assistance, but rather the claim fails to provide the spring necessary for relaxing to provide the claimed flexion assistance within its scope. The below rejections sets forth how two springs are required by the claim scope to properly set forth the device for performing all claimed functions. The below rejections provide a recommendation for such an amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 33 lacks written description for claiming a single spring arranged within one of the first and second chambers (see claim 33, line 7) along with all of the other recitations contained within the claim (see features claimed in lines 8-11 and 13-17).  Rather, the claim should require “a spring arranged within each of the upper and lower chambers” (recommend amendment to claim 33, line 7).
In particular, claim 33 requires “a volume of the first chamber being reduced during a flexion movement of the lower part relative to the upper part and increased during an extension movement of the lower part relative to the upper part” (lines 8-10).  Claim 33 further requires “the spring being loaded during the flexion movement and relaxed during the extension movement” (lines 10-11).  Thus, when read in light of the guidance in the original disclosure, the “first chamber” must be “the upper chamber”; “the second chamber” must be “the lower chamber” and the spring of claim 33, line 11, must be located “in the upper chamber” (see figures 4, 5, 8 and 9; and paragraphs [0020], [0060], [0061],  [0064] and [0065] of the published application).  
Claim 33 further requires “converting and storing kinetic energy from a relative movement between the lower part and the upper part with the energy conversion device during at least a standing phase before reaching an extension stop limit and after initiating the standing phase flexion with forefoot loading”.  Based on the original disclosure this claim limitation is directed to a spring in the lower chamber (see at least figures 4, 8 and 9 and paragraphs [0013], [0064] and [0076]).  
Claim 33 further requires “feeding back the kinetic energy to the orthopedic joint device with the energy conversion device during the standing phase to assist with the extension movement” (lines 16-17).  Based on the original disclosure this claim limitation is directed to the spring in the upper chamber (see at least figures 5 and 9 and paragraphs [0061] and [0065]).
Thus, the claim presently requires a single spring (claim 33, line 7) that does not function to perform all of the claim requirements based on the original written description, while the claims require functions performed by a combination of two disclosed springs.
This written description rejection would be overcome by the following amendment: 
Claim 33, line 7, replace “first” with “upper”.
Claim 33, line 7, replace “second” with “lower”.
Claim 33, line 7, replace “one of” with “each of”.
Claim 33, line 8, replace “second” with “lower”.
Claim 33, line 8, replace “first” with “upper”.
Claim 33, line 10, insert “in the upper chamber” between “the spring” and “being loaded”.
For at least the reasons described above, the spring claimed by independent claim 33 is the spring of the upper chamber (i.e., “spring being loaded during the flexion movement and relaxed during the extension movement”- claim 33, lines 10-11), which provides “extension assistance”.  The filed specification describes “relaxation of the corresponding spring” as providing the “assistance” to either the flexion or extension movement (e.g., paragraphs [0020], [0060], [0061], [0064] and [0065]). As presently claimed, dependent claims 34- 37 and 40 require “relaxation of the [singularly claimed extension assisting] spring” for assistance of flexion movements.  Thus, there is lack of written description support for the combination of the features claimed in dependent claims 34-37 and 40 and the single extension assisting spring claimed by independent claim 33, upon which these dependent claims depend.  This rejection may be overcome by (1) the recommended rejections above; and [in combination with] (2) inserting “in the lower chamber” after present amendment to “relaxing the spring”.
Based on facts found by Supervisory Patent Examiner Jerrah Edwards during interview held March 4, 2022, there is lack of written description in the original disclosure for the functioning of the device without a valve (e.g., valve 58 in figure 9). Applicant’s remarks filed March 7, 2022 support this conclusion. For example, see at least figures 4, 5, 8 and 9; and paragraphs [0020], [0060], [0061] and [0064] of the published disclosure.  This rejection may be overcome by inserting “and a valve selectively allowing flow of a hydraulic fluid between the upper and lower chambers” in claim 33, line 6, between “a piston rod” and “, the piston separating”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For at least the reasons described above under 35 U.S.C. 112, first paragraph, rejection, when claim 33 is read in light of the guidance in the original disclosure, it is unclear how the claimed device including a single claimed spring may perform all of the recited claim functions. This rejection may be overcome by the same amendment recommended under 35 U.S.C. 112, first paragraph, rejection above.
For at least the reasons described above under 35 U.S.C. 112, first paragraph, rejection, with regard to dependent claims 34-37 and 40, it is unclear how to use the single spring claimed in independent claim 33 to achieve the further functional recitations substantially as claimed.  This rejection may be overcome by the same amendment recommended under 35 U.S.C. 112, first paragraph, rejection above.
Based on facts found by Supervisory Patent Examiner Jerrah Edwards during interview held March 4, 2022, in light of the guidance in the original written description  it is unclear how the device can function without a valve (e.g., valve 58 in figure 9). Applicant’s remarks filed March 7, 2022 support this conclusion.  For example, see at least figures 4, 5, 8 and 9; and paragraphs [0020], [0060], [0061] and [0064] of the published disclosure.  In other words, it is unclear how to feed back the energy without the opening of a valve.  The valve is not positively recited in the present claim scope.  Thus, it is unclear if the device uses a different claimed element to perform the function of the claimed converting, storing and feeding back of energy or if said functions are performed in some other unknown way. This rejection may be overcome by the same amendment recommended under 35 U.S.C. 112, first paragraph, written description rejection herein above.
If the abovementioned changes are made to the claims, claim 45 will also require amendment from “the spring” to “each of the springs in the upper and lower chambers”. In order to provide clarity to the claim, since two springs will be contained within the newly recited claim scope, and it would be unclear as to which of the springs claim 45 was referring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774